DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed May 10, 2021, has been entered.  Claims 14-19 and 23-27 are currently pending in the application.  The previous 103 rejections over Krammer et al. have been withdrawn in view of applicant’s claim amendments.  The previous objection to claim 19 has been withdrawn in view of applicant’s claim amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 14-19 and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (5,478,582) in view of Krammer et al. (US 2010/0233102).
Regarding claims 14, 15, 26 and 27, Smith et al. teach a method of making a colored beverage composition that comprises sucrose (e.g., Example 1).
Smith et al. are silent as to the colored beverage comprising a compound of formula (I) as claimed.
Krammer et al. teach a method of making a beverage comprising adding phloretin (i.e., a compound of formula I).  The phloretin is added in combination with other sweet tasting compounds, including sucrose, in order to reduce the amount of carbohydrate sweeteners without reducing the impression of a sweet taste (e.g., Examples 9 and 10).  The amount of phloretin in the beverages of Krammer et al. ranges from 5 ppm to 30 ppm (Example 9).  This range overlaps and thereby renders obvious the ranges of claims 14, 15, 26 and 27. Generally, Krammer et al. teach the compound of formula (I), which includes phloretin, is present in compositions at 0.1 ppm to 150 ppm [0072, 0122-0130].  This range encompasses the claimed range.
Therefore, where Smith et al. teach their beverage comprising sucrose or other carbohydrates (col. 5 lines 44-21), it would have been obvious to have included the phloretin as taught by Krammer et al. in order to reduce the amount of carbohydrates in the beverage in order to provide a beverage having reduced caloric content.  Krammer 
Therefore, where the combination of Smith et al. and Krammer et al. teach the same compound as claimed in a colored beverage, and in amounts that render obvious the claimed range, the addition of the phloretin to a colored beverage would necessarily stabilize the color as recited in claim 14, decrease color instability as recited in claim 15, and be in an effective amount to stabilize the color, decrease color instability or color fading in a colored food product as recited in claim 26.  Where the claims are to a “method for stabilizing color” or a “method for decreasing color instability or color fading,” these are considered statements of intended use and are not considered to provide a patentable distinction over the combination of Smith et al. and Krammer et al. where the same compound is added to colored beverages in amounts as claimed.  “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Where claims 14, 15 and 26 recite “for a period of at least 7 days” for the length of time the color is to be stabilized, this does not change the active method step of “adding a compound of formula (I) or a derivative or salt thereof to a colored beverage.”  Therefore, as stated above, given that the combination of Smith et al. and Krammer et al. teaches adding the same compound as claimed to colored beverage, the claimed length of time is also considered to be met by the method of adding the compound to the products of Smith et al. and Krammer et al.
Regarding claim 16, Smith et al. teach the inclusion of ascorbic acid in the dry mixture that is subsequently made into the beverage (col. 4 lines 10-13; Example 1).
Regarding claims 17 and 19, Smith et al. teach synthetic colorants including FD&C Yellow No. 6, Red No. 40, Blue No. 1, Yellow No. 5 and Green No. 3 (col. 4 lines 17-21). 
Regarding claim 18, where Smith et al. meet claim 17 by teaching synthetic colorants, natural colorants are not required and claim 18 is also considered to be met.
Regarding claims 23-25, Smith et al. teach ascorbic acid is included from about 0.01% to about 0.05% by weight in the dry mix (col. 4 lines 10-13).  The dry mix is subsequently diluted with water at a ratio of 10.5:1 to 22:1 (water:dry mix) (col. 3 lines 63-67), to provide a final ascorbic acid content ranging from about 4 ppm to 43 ppm, overlapping and thereby rendering obvious the claimed range.

Response to Arguments

Applicant’s arguments filed May 10, 2021, have been fully considered.  However, Applicant’s arguments are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791